On Motion for Rehearing.
LATTIMORE, J.
Appellant makes complaint of the form of the judgment. It is manifest from an inspection of same that it should have been for a term o-f years not more than four, etc. The word “less” was used instead of the word “more.” The judgment will be reformed so as to adjudge the appellant to confinement in the Girls’ Training School at Gainesville for a term of years not more than four. Such judgment is in accord with article 1090 of our 1925 Code Cr. Proc.
The complaint and information each charge the appellant in appropriate language with the crime of theft, and in- addition charges her with being a delinquent child generally. This is sufficient.
The facts necessary fx> show the accused a delinquent fully appear in the record. She admitted the crime of theft as well as the further admission that she had attempted to take away from the state of Texas and carry to the state of California a mortgaged automobile. As far as we are able to determine from the record, all those persons legally entitled were given notice and were present at the time appellant was tried and adjudged a delinquent. Nothing suggests that she was in any wise deprived of the benefit of counsel, nor that she was refused a fair trial.
The motion for rehearing will be over-ruled.